DETAILED ACTION

Claim Objections
Claim 1 is still objected to because of the following informality: in line 15, the phrase “the front end wall of” should be changed to --the front end wall or--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al., [US 2007/0278914], either Clair [US 2,457,445] or Mitchel [US 1,830,804], Morris et al., [US 4,512,241] and Maroney et al., [US 6,336,691].  Verfaillie teaches of a locker (100), comprising: a main storage area defined by a pair of upstanding side walls (left and right sides – see figures) and a back wall (back wall – clearly shown in fig. 5); a shoe storage area (middle area – fig. 1 for instance) defined by one or more interior side walls (walls of (107)); a sliding shoe storage unit (slidable cabinet) disposed within the shoe storage area, the shoe storage unit comprising: a top drawer slide member (upper 510); a bottom drawer slide member (lower 510); a rear end wall (rear 602) extending between the top drawer slide member and the bottom drawer slide member (in as much as applicant depicts the claimed feature); a front end wall (front 602 with 537 – in as much as applicant depicts a front end wall / face that Verfaillie teaches applicant’s basic inventive claimed locker as outlined {mapped} above, but does not show 1) plural projections as prescribed by applicant, does not show 2) a plenum connected to an HVAC system associated with the locker, and does not show 3) the rear wall having a pattern of air flow perforations.  As to the use of projections as prescribed, both Clair Mitchel are cited as evidence references for the known use of attaching projections onto a vertical wall for supporting a shoe.  Clair discloses plural projections (viewed as only the straight portion of (14) - at least two would be provided in order to support a pair of shoes) coupled to a wall (via (18 & 19) – fig. 2), where each projection is planar over the length thereof, such that each projection is flat and straight along the entire length thereof and flat and straight along the entire width thereof, so as to support shoes, each projection being formed from a piece of material that is separate from the wall (shown); each projection comprises a planar elongated portion with a length and a width sufficiently configured to support one or more shoes on a top surface of the planar elongated portion (fig. 2), and the planar elongated portion being inclined relative to the respective attachment to the wall (shown inclined relative to the wall – fig. 2).  Mitchel discloses plural projections (viewed as only the straight horizontal portions of (1 & 2) coupled to a wall (via (1a, 1b, 2a, 2b & 3) – fig. 5), where each projection is planar over the length thereof, such that each projection is flat and straight along the entire length thereof and flat and straight along the entire width thereof, so as to support shoes, each projection being formed from a piece of material that is separate from the wall (shown); each projection comprises a planar elongated portion with a length and a width sufficiently configured to support one or more shoes on a top surface of the planar elongated portion, and the planar elongated portion being inclined relative to the respective attachment to the wall (shown inclined relative to the wall – fig. 5).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the projections of Verfaillie with either of the projections as taught by Clair and Mitchel Verfaillie’s device by allowing different objects to be stored along the end walls, such as shoes, thereby increasing the potential storage capacity within the shoe storage unit.  As modified, each projection is capable of attachment to either of Verfaillie’s end walls.  As to the incorporation of a plenum connected to an HVAC system, Morris is cited as an evidence reference for the known use of including a ventilation system (col. 1) with regards to an enclosed space; the ventilation system including a plenum (18 / 46 / 51 for instance) connected to an HVAC system (such as an existing building HVAC system).  The ventilation system enabling the circulation of air within an enclosure.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Verfaillie so as to utilize a ventilation system in view of Morris’s teaching because this arrangement would enhance the versatility of Verfaillie’s device by providing air from an outside source into the enclosure in order to promote proper air flow / circulation within the enclosure as dictated by the needs and/or preferences of the end user.  As to the incorporation of perforations within a wall, Maroney is cited as an evidence reference for the known use of a sliding storage unit (18) having walls with apertures ((28) in vertical walls, (29) in horizontal walls) to allow air flow between two different storage areas (the area within the storage unit and the area within the storage cabinet (10) for example).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Verfaillie so as to incorporate apertures within the rear wall {or any wall for that matter} in view of Maroney’s teaching because this arrangement Verfaillie’s device by allowing increased / improved airflow circulation within the storage area of the storage unit (drawer) as dictated by the needs and/or preferences of the end user.  Regarding Claim 3, as modified, the front end wall encloses the shoe storage unit within the shoe storage area when the shoe storage unit is in the retracted position (note fig. 1).  Regarding Claim 4, as modified, the plenum can be situated adjacent the back wall and in fluid communication with the main storage area (note the different variations of plenum placement within Morris).  Regarding Claim 5, as modified, the locker would further comprise duct work (24 / 43 / 49 / 77) for instance, as taught by Morris) for connecting the plenum to the HVAC system.  Regarding Claim 6, as modified, the HVAC system could be dedicated to multiple lockers (via expanded duct work as is convention in the art).  Regarding Claim 7, as modified, the HVAC system is an HVAC system (existing building system) for a structure in which the locker is located.  Regarding Claim 8, as modified, the locker further comprises duct work (49 / 77 for instance) for exhausting air from the locker to a remote location.  Regarding Claim 9, as modified, the locker further comprises at least one grille (notice the plurality of vents or grilles within the structure of Morris) capable of being formed in the back wall through which air may be circulated.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al., Clair or Mitchel, Morris et al., Maroney et al., and further in view of Fales [US 1,281,923].  The combined prior art teaches applicant’s inventive claimed locker as set forth above, but the prior art does not show a removable tray disposed within the sliding unit.  However, Fales is cited as an evidence reference for the known incorporation of a removable tray (13) within a sliding unit of a locker in an analogous art.  Accordingly, the Fales’s teaching because this arrangement would enhance the usefulness of the prior art’s device by providing a means by which the tray and all its associated contents can be removed from the sliding unit with ease, wherein the tray could also serve as a catch basin for any items or contents that have fallen from supporting means above the tray.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al., Clair or Mitchel, Morris et al., Maroney et al., and further in view of Chambers [US 8,733,865].  The combined prior art teaches applicant’s inventive claimed locker as set forth above, but the prior art does not state that the slides are self / soft closing slides.  However, Chambers is cited as an evidence reference for the known incorporation of self / soft closing drawer slides (22, 62) used with a vertical sliding storage unit in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the commercially available drawer slides as taught by Chambers because this arrangement would enhance the closing operation of the storage unit due to the slow and controlled rate of retraction of the storage unit within the locker thereby limiting damage or jostling of articles housed within the storage unit while retracting.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the features as mapped to the prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.  
With regards to the prior 112 rejections, it is noted that these rejections have been withdrawn in view of applicant’s amendments to the claims along with associated remarks, and further in view of the fact that the “projections” as outlined are especially broad in scope and therefore any flat and straight structure having a uniform shape would define over the subject matter in the absence of any structural connective feature for end wall coupling purposes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing different shoe supporting projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





JOH
February 15, 2022

/James O Hansen/Primary Examiner, Art Unit 3637